FILED
                                                                                 April 20, 2022
                                                                                EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
                             STATE OF WEST VIRGINIA                                 OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


Deveron Patterson,
Petitioner Below, Petitioner

vs.) No. 21-0041 (Kanawha County 16-P-335)

Karen Pszczolkowski, Superintendent
Northern Correctional Center,
Respondent Below, Respondent



                               MEMORANDUM DECISION


        Petitioner Deveron Patterson, by counsel Joseph A. Curia III, appeals the order of the
Circuit Court of Kanawha County, entered on December 17, 2020, denying his petition for a writ
of habeas corpus. 1 Respondent State of West Virginia appears by counsel Patrick Morrisey and
Holly M. Flanigan.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

         Mr. Patterson entered a plea of guilty in the Circuit Court of Kanawha County in August
of 2014 to a charge of first-degree murder, resulting in a sentence of imprisonment for a term of
life, with the recommendation of mercy. Nearly two years later, in July of 2016, he filed a petition
for a writ of habeas corpus. The court appointed counsel to assist Mr. Patterson, and counsel
amended the petition to assert numerous grounds for relief. The circuit court denied Mr.
Patterson’s petition by an order entered on December 17, 2020.

       On appeal, Mr. Patterson asserts two assignments of error. He argues, first, that his claims
could not be addressed without testimony from his trial counsel, and the court erred in denying his
request for relief without first conducting an omnibus hearing. He argues, second, that the circuit

       1
         Mr. Curia did not prepare petitioner’s brief in this case. The Court appointed him to
represent Mr. Patterson when Mr. Patterson’s former counsel sought the Court’s leave to withdraw.


                                                  1
court generally erred in denying his petition. We review the denial of a petition for a writ of habeas
corpus under the following standard:

               In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.

Syl. Pt. 1, Mathena v. Haines, 219 W. Va. 417, 633 S.E.2d 771 (2006).

        The circuit court found that Mr. Patterson, at his plea hearing, affirmed that he understood
his plea agreement and that his attorney had answered all questions to his satisfaction. The circuit
court found that the elements of first-degree murder (as well as the State’s burden to prove each
element) were adequately explained to Mr. Patterson before he entered his plea, and Mr. Patterson
was fully informed of the rights he waived in entering a guilty plea. Thus informed of the
consequences of entering his plea, Mr. Patterson explained that he beat the victim (the romantic
rival of Mr. Patterson’s co-defendant), who ultimately died of blunt force trauma sustained in his
beating, then placed the victim in the trunk of a car and disposed of the body in a remote location.
Mr. Patterson then assisted his co-defendant in painting and carpeting the apartment where the
victim was beaten.

        Mr. Patterson argues that the “myriad of issues” raised in his petition for a writ of habeas
corpus required a hearing. He suggests that external factors—including the court’s denial of his
request for funding to pursue DNA evidence, the acquittal of his co-defendant, the “extensive”
publicity of his arrest, and the lack of factual development prior to the entry of his plea—affected
his decision to enter his guilty plea. None of the factors Mr. Patterson describes, however, negate
the informed nature of his plea. In fact, the appendix record on appeal bears evidence that Mr.
Patterson knowingly, voluntarily, and intelligently waived the right to contest any of these issues.
The plea hearing transcript contained in the appendix record on appeal demonstrates that Mr.
Patterson’s plea was taken in a manner that satisfied the requirements we described in Syllabus
Point 3 of Call v. McKenzie, 159 W. Va. 191, 220 S.E.2d 665 (1975). 2


       2
           Syl. Pt. 3, Call v. McKenzie, 159 W. Va. 191, 220 S.E.2d 665 (1975) provides:

               When a criminal defendant proposes to enter a plea of guilty, the trial judge
       should interrogate such defendant on the record with regard to his intelligent
       understanding of the following rights, some of which he will waive by pleading
       guilty; 1) the right to retain counsel of his choice, and if indigent, the right to court
       appointed counsel; 2) the right to consult with counsel and have counsel prepare
       the defense; 3) the right to a public trial by an impartial jury of twelve persons; 4)
       the right to have the State prove its case beyond a reasonable doubt and the right of
       the defendant to stand mute during the proceedings; 5) the right to confront and
       cross-examine his accusers; 6) the right to present witnesses in his own defense and
(continued…)

                                                   2
       For the foregoing reasons, we affirm.

                                                                                         Affirmed.


ISSUED: April 20, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




       to testify himself in his own defense; 7) the right to appeal the conviction for any
       errors of law; 8) the right to move to suppress illegally obtained evidence and
       illegally obtained confessions; and, 9) the right to challenge in the trial court and
       on appeal all pre-trial proceedings.
                                                3